DETAILED ACTION
Status of Application
The response filed 11/15/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 21, 27,  have been amended.
Claim 26 has been cancelled.
A terminal disclaimer to U.S. Pat. 10507245 has been submitted and approved.
Applicant had previously elected Group I for examination and elected the additional active agent to be an antihistamine; claims 24-25, 29-35 are withdrawn being directed to the non-elected invention/species.
Claims 21-25, 27-35 are pending in the case.
Claims 21-23, 27-28 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments for the rejection based on Haslam et al. are persuasive wherein the rejections based on this are withdrawn.
All grounds not addressed in the action are withdrawn or moot as a result of amendment or approval of terminal disclaimer.
New grounds of rejection are set forth in the current office action.

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 27-28 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and York et al. (U.S. Pat. 5192780).
Rejection:
Lubkin et al. teaches an ophthalmic composition for dry eye comprising water,
sex steroids like 17-beta estradiol, and other actives including antihistamines like naphazoline, miotics like pilocarpine, and vasoconstrictors like phenylephrine 
    PNG
    media_image1.png
    512
    763
    media_image1.png
    Greyscale
 (Abstract,
Example D Col. 4 line 32-48, see full document specifically areas cited).

Boldrini et al. teaches that known ranges for pilocarpine for ophthalmic
compositions as a miotic is 0.05-5% (Page 14 line 13-23).
Conway et al. teaches that known ranges for phenylephrine for ophthalmic
compositions for as a vasoconstrictor/decongestant is 0.01-3.0% (Col. 3 line 59-61).
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pilocarpine and phenylephrine, as suggested by Boldrini et al. and Conway et al., and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

York et al. teaches that known antihistamines include chlorpheniramine and
pheniramine and are known to be utilized at about 0.01-3.0%, preferably 0.01-2% (col. 3
line 3-39, specifically lines 3-5 and 12-16 and 37-40).
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate one or more known antihistamines such as pheniramine, as
suggested by York, as Lubkin expressly teaches the inclusion of antihistamines in the
composition and the inclusion of an additional antihistamines for its additive effect is
prima facie obvious with a reasonable expectation of success. It is also prima facie obvious to optimize its amount within the known therapeutic range and arrive at the
claimed values as a means of arriving at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claims 21-23, 27 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and Ciolino et al. (U.S. Pat. Pub. 2010/0239637).
Rejection:
Lubkin et al. teaches an ophthalmic composition for dry eye comprising water,
sex steroids like 17-beta estradiol, and other actives including antihistamines like
naphazoline, miotics like pilocarpine, and vasoconstrictors like phenylephrine 
    PNG
    media_image1.png
    512
    763
    media_image1.png
    Greyscale
 (Abstract,
Example D Col. 4 line 32-48, see full document specifically areas cited).

Boldrini et al. teaches that known ranges for pilocarpine for ophthalmic
compositions as a miotic is 0.05-5% (Page 14 line 13-23).
Conway et al. teaches that known ranges for phenylephrine for ophthalmic
compositions for as a vasoconstrictor/decongestant is 0.01-3.0% (Col. 3 line 59-61).
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pilocarpine and phenylephrine, as suggested by Boldrini et al. and Conway et al., and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Ciolino et al. teaches that known antihistamines include pheniramine and naphazoline [121].
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate pheniramine, as suggested by Ciolino et al., as simple substitution of one known antihistamine for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed antihistamine.

Claim 28 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and Ciolino et al. (U.S. Pat. Pub. 2010/0239637) as applied to claims 21-23, 27 above, further in view of York et al. (U.S. Pat. 5192780).
Rejection:
The teachings of Lubkin in view of Boldrini, Conway, and Ciolino are addressed above.
Lubkin in view of Boldrini, Conway, and Ciolino does not teach the claimed values for pheniramine.
York et al. teaches that known antihistamines including pheniramine and are known to be utilized at about 0.01-3.0%, preferably 0.01-2% (col. 3 line 3-39, specifically lines 3-5 and 12-16 and 37-40).
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate one or more known antihistamines such as pheniramine, as
suggested by York, as Lubkin expressly teaches the inclusion of antihistamines in the
composition and the inclusion of an additional antihistamines for its additive effect is
prima facie obvious with a reasonable expectation of success. 
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pheniramine, as suggested by York, and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of 

Conclusion
Claims 21-23, 27-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GIGI G HUANG/Primary Examiner, Art Unit 1613